DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (original Claims 1-10) in the reply filed on 11/08/21 is acknowledged. The traversal is mainly on the ground(s) that there should be no undue burden with respect to considering all of the instant claims, especially in view of the fact that Claim 11 has been amended to depend from Claim 1 such that Claim 11 requires all of the limitations of Claim 1 (i.e. the method of Claim 11 is now specific to the product of Claim 1) (Page 1 of Remarks).  

Applicant’s aforementioned argument(s) are found to be persuasive, at least, in view of the aforementioned amendments to Claim 11 with respect to Claim 1. Therefore, the previous 09/14/21 restriction requirement is hereby withdrawn.

Response to Amendment

	Currently, the pending Claims are 1-18. The examined Claims are 1-18, with Claim 11 being amended herein.

Claim Objections

Claim 1 is objected to because of the following informalities: for sake of clarity, the phrase “the maximum power value of characteristic curve” should be written, for example, as “the maximum power value of a characteristic curve.” Appropriate correction is required.

Claim 7 is objected to because of the following informalities: for sake of clarity, the phrase “the secondary battery provides the second output current; meanwhile the fuel cell provides” should be written, for example, as “the secondary battery provides the second output currentand the fuel cell provides.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the first output end voltage" (it is further noted that dependent Claims 3-4, 7-8, 11-14, 16-17 also recite said limitation). There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the first output end voltage” is in reference to a first output end voltage of the fuel cell. Proper clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "the SOC of the secondary battery." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the SOC” is in reference to a state of charge (SOC) of the secondary battery. Proper clarification is required (it is further suggested that at the first instance of the term “SOC” in the Claims, the acronym SOC be explicitly defined as state of charge (SOC)).

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the SOC of the secondary battery." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the SOC” is in reference to a state of charge (SOC) of the secondary battery. Proper clarification is required (it is further suggested that at the first instance of the term “SOC” in the Claims, the acronym SOC be explicitly defined as state of charge (SOC)).

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 10 states that the flying tool comprises an aircraft and “a power supply device according to claim 1 disposed on the aircraft…” However, Claim 1 explicitly states in the preamble that the power supply device is already “disposed on an aircraft.” Accordingly, Claim 10 is rendered particularly indefinite insofar as it is unclear if the flying tool requires two aircrafts (i.e. the claimed aircraft and the aircraft of Claim 1), or merely requires that the flying tool comprises the power supply device of Claim 1 therein (and therefore, implicitly, the flying tool comprises an aircraft to which the power supply device is disposed). For purposes of examination, either of the aforementioned interpretations will be assumed as applicable to meeting the limitations of the instant Claim. Proper clarification is required.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the output end." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the output end” is in reference to an output end of the fuel cell. Proper clarification is required.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation “being conductive the switch.” Accordingly, Claim 14 is 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation “being non-conductive the switch.” Accordingly, Claim 15 is rendered particularly indefinite insofar as the explicit meaning of the aforementioned phrase is unclear. For purposes of examination, it will be assumed that “being non-conductive the switch” is in reference to the method comprising the switch being non-conductive and causing the fuel cell to stop charging the secondary battery in when the claimed state of charge limitation is satisfied. Proper clarification is required.
Additionally, Claim 15 recites the limitation "the SOC of the secondary battery." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the SOC” is in reference to a state of charge (SOC) of the secondary battery. Proper clarification is required (it is further suggested that at the first instance of the term “SOC” in the Claims, the acronym SOC be explicitly defined as state of charge (SOC)).

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the SOC of the secondary battery." There is insufficient 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jungreis et al. (US 6,369,461), and further in view of and Crumm et al. (US 2011/0071706).

Regarding Claim 1, Jungreis teaches a power conditioner for providing electrical power to a load (“a power supply device”) (Abstract, col. 1 lines 6-9). As illustrated in Figure 1, Jungreis teaches that the power conditioner comprises a load, a secondary battery (22) (“secondary battery”), a DC/DC boost converter (12) (“a first transformer coupled between the secondary battery” and the load), and a fuel cell (10) which provides a first output current to the load (“fuel cell” coupled to the load and “adapted to provide a first output current” to the load) (col. 2 lines 6-51).
Jungreis does not explicitly teach that the power conditioner is disposed on an aircraft or that the load comprises the aircraft.
However, Crumm teaches a method for managing power flow within an aerial vehicle comprising both a fuel cell and a battery (Abstract). Crumm teaches that aircraft powered by fuel cells are particularly advantageous due to their extended operational time over extended distances, low noise level, and low thermal signature ([0002]). Furthermore, Crumm teaches that said aircraft may utilize a hybrid power system comprising a fuel cell and a battery, wherein the battery may be utilized to meet short-term component power requirements and/or provide power to the aircraft so as to augment the fuel cell ([0003]-[0004]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would dispose the power conditioner of Jungreis on an aircraft such that the load comprises the aircraft, given that such a modification would allow for the aircraft to operate using a hybrid power system which is particularly advantageous from the standpoint of extended operational time over extended distances, low noise level, low thermal signature, and meeting short-term component power requirements, as taught by Crumm.
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
(See MPEP 2114(I)). In particular, process/functional limitations such as “wherein the first transformer has an output voltage set value, and provides…” and “wherein the output voltage set value is in a voltage range…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 2, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described. 
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the aircraft is in a start-up stage…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 3, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described. 
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the first output end voltage provided…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 4, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described. 
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the first output end voltage at an output end…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power 

Regarding Claim 7, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described. 
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the first output end voltage of the fuel cell…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 8, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described. 
Furthermore, and as illustrated in Figure 1, Jungreis teaches that the power conditioner (i.e. the power conditioner of Jungreis, as modified by Crumm) further comprises a buck converter (24) that is coupled between the fuel cell and the secondary battery, wherein when the fuel cell has enough reserve 
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein the second transformer has an input voltage set value…” and “wherein when the first output end voltage…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter, buck converter) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 9, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 8, as previously described. 
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the SOC of the secondary battery is lower…” and “when the SOC of the secondary battery is higher…” See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter, buck converter) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 10, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described (See Claim 1), the power conditioner of Jungreis, as modified by Crumm, is disposed on an aircraft such that the load comprises the aircraft (i.e. Jungreois, as modified by Crumm, discloses a “flying tool” comprising the power conditioner therein, wherein the power conditioner itself is disposed on the aircraft such that the load comprises the aircraft).

Regarding Claim 11, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Jungreis teaches that the fuel cell provides a first output current to the load (i.e. the aircraft in context of Jungreis, as modified by Crumm) (See Claim 1). 
Regarding the method of operating the power conditioner (“a power supply method”), Jungreis teaches that the fuel cell is configured to provide a voltage to the load (i.e. “first output end voltage”), and the secondary battery is configured, when needed, to provide current (i.e. “second output current”) to the load via the boost converter (“providing the first output current to the aircraft by the fuel cell; and providing the second output current of the secondary battery to the aircraft by the first 

Regarding Claim 12, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 11, as previously described.
Jungreis, as modified by Crumm, does not explicitly teach the instantly claimed method step.
However, Jungreis teaches that the secondary battery is only configured to provide, in part or in whole, power to the load during instances of load step changes when the output of the fuel cell alone is insufficient (col. 2 lines 16-20). However, Jungreis teaches that when the fuel cell has sufficient power, the fuel cell powers the load alone while also charging the secondary battery (col. 2 lines 42-51).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would not provide current to the aircraft of Jungreis, as modified by Crumm, by the secondary battery when the voltage provided by the fuel cell is not lower than the output voltage set value, given that Jungreis teaches that it is specifically intended for the fuel cell to power a load alone when sufficient power is obtained, thereby allowing for simultaneous charging of the secondary battery when needed.

Regarding Claim 13, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 11, as previously described.
Jungreis, as modified by Crumm, does not explicitly teach the instantly claimed method step.
However, Jungreis teaches that the secondary battery is only configured to provide, in part or in whole, power to the load during instances of load step changes when the output of the fuel cell alone is insufficient (col. 2 lines 16-20). However, Jungreis teaches that when the fuel cell has sufficient power, the fuel cell powers the load alone while also charging the secondary battery (col. 2 lines 42-51).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would charge the secondary battery of Jungreos, as modified by Crumm, when the voltage provided by the fuel cell is higher than the output voltage of the secondary battery, given that Jungreis teaches that it is specifically intended for the fuel cell to power a load alone when sufficient power is obtained, thereby allowing for simultaneous charging of the secondary battery when needed.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jungreis et al. (US 6,369,461), and further in view of and Crumm et al. (US 2011/0071706) and Strele et al. (“Power Management for Fuel Cell and Battery Hybrid Unmanned Aerial Vehicle Applications”).

Regarding Claim 5, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 4, as previously described.
Jungreis, as modified by Crumm, does not explicitly teach that the power conditioner comprises a switch coupled between the output end of the secondary battery and the output end of the fuel cell.
However, Strele teaches power management for unmanned aerial vehicles (UAVs) powered by hybrid fuel cell/battery systems (Title, Abstract). As illustrated in Figure 15, Strele teaches an electrical 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further couple a switch, as taught by Strele, between the output end of the secondary battery and the output end of the fuel cell of Jungreis, as modified by Crumm, given not only because the use of a switch would allow for the selective electrical connection/disconnection of the secondary battery to the load, but also because the presence of such a switch would help optimize power delivery and energy losses of the aircraft with respect to the takeoff, initial climb, and cruise flight phases by allowing only the fuel cell or both the fuel cell and the secondary battery to deliver power to the load based on the state of the switch (i.e. non-conductive in the open state, conductive in the closed state), as taught by Strele.
Jungreis, as modified by Crumm and Strele, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the first output end voltage is…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm and Strele, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter, switch) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm and Strele, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 6, Jungreis, as modified by Crumm and Strele, teaches the instantly claimed invention of Claim 5, as previously described.
Jungreis, as modified by Crumm and Strele, does not explicitly teach that the power conditioner operates in accordance with the instantly claimed process/functional limitations.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, process/functional limitations such as “wherein when the SOC of the secondary battery reaches…” are interpreted to be functionally defined limitations of the instantly claimed apparatus (in this case, a power supply device) (See MPEP 2114(I)). The power conditioner of Jungreis, as modified by Crumm and Strele, possesses the instantly claimed and requisite structure (i.e. aircraft, secondary battery fuel cell, DC/DC boost converter, switch) such that it would necessarily follow that the power conditioner of Jungreis, as modified by Crumm and Strele, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality.

Regarding Claim 16, Jungreis, as modified by Crumm, teaches the instantly claimed invention of Claim 11, as previously described.

However, Strele teaches power management for unmanned aerial vehicles (UAVs) powered by hybrid fuel cell/battery systems (Title, Abstract). As illustrated in Figure 15, Strele teaches an electrical circuit architecture for use in UAVs (See “2.11 ASU APM Circuit” on pages 48-50). As illustrated in Figure 15, Strele teaches that the circuit comprises a fuel cell and a battery, wherein while the fuel cell is directly connected to a bus (which, in turn, routes power to delivered from the fuel cell to the load), the battery is connected to said bus through a switch (Q1) (See “2.11 ASU APM Circuit” on page 48). Strele teaches that when the switch is open (i.e. non-conductive), only the fuel cell delivers power to the load, whereas when the switch is closed (i.e. conductive), both the fuel cell and the battery deliver power to the load (See “2.11 ASU APM Circuit” on pages 48). Strele teaches that the switch may be closed during the takeoff and initial climb phases of a UAV flight profile in order to ensure that maximum power is delivered to the load (See “2.11 ASU APM Circuit” on pages 48). Strele teaches that when the cruise flight phase is reached, the switch may be opened so that only the fuel cell powers the load in order to help minimize overall energy losses (See “2.11 ASU APM Circuit” on pages 48).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would provide output current from the secondary battery of Jungreis, as modified by Crumm, in the instantly claimed manner while concurrently providing the first output current to the aircraft by the fuel cell, given that Strele teaches that while it is beneficial to power an aircraft using both a fuel cell and a secondary battery during takeoff and initial climb phases of a flight profile, it is specifically advantageous to power the aircraft only by the fuel cell when the cruise flight phase is reached in order to help minimize overall energy losses.

Allowable Subject Matter

Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and rewritten so as to overcome the relevant objections and/or rejections under 35 U.S.C. 112(b)).
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 (wherein Claim 15 depends from Claim 14) further requires that the power supply device comprises a switch coupled in the instantly claimed location, wherein the switch is made to be conductive to cause the fuel cell to charge the secondary battery when the first output end voltage is equivalent to or higher than the second output end voltage.
While Jungreis discloses that the fuel cell may charge the battery when it has enough reserve power, Jungreis does not explicitly teach that said charging occurs when the first output end voltage as claimed is equivalent to or higher than the second output end voltage as claimed. Moreover, neither Jungreis nor Crumm teaches or suggests a switch coupled in the instantly claimed location such that upon becoming conductive, the claimed charging is carried out. While Strele teaches that a secondary battery, in a fuel cell/battery hybrid system, may be connected to a load via a conductive/non-conductive switch, Strele neither teaches nor suggests that said switch specifically operates in the claimed manner such that power is delivered to an aircraft in the claimed manner.

Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and rewritten so as to overcome the relevant objections and/or rejections under 35 U.S.C. 112(b)).

Claim 17 (wherein Claim 18 depends from Claim 17) further requires that the power supply device comprises a second transformer having an input voltage set value higher than the output voltage set value of the first transformer, wherein the method comprises charging the secondary battery when the first output end voltage of the fuel cell is equivalent to or higher than the input voltage set value.
While Jungreis teaches that the power conditioner further comprises a buck converter that is coupled between the fuel cell and the secondary battery, wherein when the fuel cell has enough reserve power to both charge the secondary battery and power the load, the fuel cell charges the secondary battery via the buck converter, Jungreis does not explicitly teach (1)that the buck converter has an input voltage set value higher than the output voltage set value of the boost converter, or (2) that charging of the secondary battery occurs only when the first output end voltage of the fuel cell is equal to or higher than the input voltage set value. Furthermore, neither Crumm nor Strele cures the aforementioned deficiencies in Jungreis, or otherwise suggests the aforementioned limitations of the instant Claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729